Exhibit 99.8 Advertisement Infosys Limited Regd. office: Electronics City, Hosur Road, Bangalore – 560 100, India. Audited Consolidated Financial Results of Infosys Limited and its subsidiaries for the quarter and year ended March 31, 2012 prepared in compliance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS) (in crore, except per share data) Particulars Quarter ended March 31, Quarter ended December 31, Quarter ended March 31, Year ended March 31, Revenues Cost of sales Gross profit Selling and marketing expenses Administrative expenses Operating profit Other income Profit before income taxes Income tax expense Net profit Paid-up equity share capital (par value 5/- each, fully paid) Share premium, retained earnings and other components of equity * Earnings per share (par value 5/- each) Basic Diluted Total Public Shareholding # Number of shares Percentage of shareholding Promoters and Promoter Group Shareholding Pledged / Encumbered Number of shares – Percentage of shares (as a % of the total shareholding of promoter and promoter group) – Percentage of shares (as a % of the total share capital of the company) – Non-encumbered Number of shares Percentage of shares (as a % of the total shareholding of promoter and promoter group) Percentage of shares (as a % of the total share capital of the company) * Represents the previous accounting year balance as required under Clause 41 of the listing agreement. # Total Public Shareholding as defined under Clause 40A of the Listing Agreement excludes shares held by founders and American Depository Receipt Holders. 1.
